DETAILED ACTION
	This is the third office action for US Application 16/992,095 for a Supinely Reading Stand.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tension-resistant thin line(s)" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. (the antecedent basis is for “at least one tension-resistant thin line”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,496,126 to Melton et al. in view of US 2,810,231 to Lykes.  Regarding claim 1, Melton discloses a supine reading stand (see fig. 6) comprising a book-supporting structure (15) comprising a four-sided frame (26, 27, 36, 37) and at least one tension-resistant thin lines (19, 20) distributed in the inner area of the four-sided frame.  The four-sided frame includes first opposite sides (26, 27) and second opposite sides (36, 37), and tension-resistant lines are tensely stretched and connected to first opposite sides (26 and 27) of the four-sided frame.  There is a positioning structure (25) connected to the book supporting structure.
Melton et al. does not disclose the connection between the second opposite sides of the frame and the first opposite sides of the frame as both ends of each side of the second opposite sides detachably inserted into blind holes at corresponding positions of the first opposite sides.  Lykes discloses a reading stand (see fig. 5) comprising a book supporting structure (84a) comprising a four-sided frame (86a, 88, 90, 92) and at least one tension-resistant line (98).  The frame has first opposite sides (86a and 92) and second opposite sides (88, 90), and the tension line is stretched between the inner area of the first opposite sides.  The connection (108) between the first opposite sides and second opposite sides is a joint.
Because both Melton et al. and Lykes disclose book supporting structures with four-sided frames and tension lines, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substituted one frame for the other to achieve the predictable result of first opposite sides and second opposite sides connected by a joint.  Melton in view of Lykes does not disclose the connection as the second opposite sides inserted into blind holes of the first opposite sides.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized alternative known joint connection, such as a blind hole connection, as a design preference.  One of ordinary skill in the art would have been motivated to provided a frame that can easily be disassembled for transport.

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.  In response to applicant's argument that Lykes does not allow the frame to exist separate from the backing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Lyke provides a teaching for frame construction.  One of ordinary skill in the art would know that to utilize the teachings of one frame to modify another frame to facilitate construction and disassembly of the frame.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632